Citation Nr: 0820210	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left shoulder, to include arthritic changes. 

2.  Entitlement to service connection for compensation 
purposes for a dental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of a left shoulder injury 
and for a dental disability. 


FINDINGS OF FACT

1.  There is no evidence of a left shoulder condition in 
service nor was arthritis shown to any degree within one year 
of discharge from service. 

2.  The veteran's degenerative joint disease of the left 
shoulder first manifested not earlier than 1987 and is not 
related to any aspect of service. 

3.  The veteran was granted service connection for purposes 
of VA outpatient dental care for the traumatic loss of teeth 
11, 12, and 13 in February 1967.  

4.  The traumatic loss of tooth 12 and non-restorable teeth 
11 and 13 in service did not result in a loss of substance of 
the maxilla or mandible and can be restored with a suitable 
prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of 
an injury to the left shoulder have not been met.  
38 U.S.C.A. §§ 1101. 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for compensation 
purposes for a dental disorder have not been met.  
38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. § 3.381, 
4.150, Diagnostic Code 9913 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In January 2004, the RO provided a notice that met 
these requirements except for certain elements required to 
establish service connection.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the January 2004 notice did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to either claimed condition.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Air Force aircraft ground 
equipment mechanic.  He contends that his left shoulder and 
dental disabilities are the result of injuries sustained in a 
motor vehicle accident in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Residuals of a Left Shoulder Injury

Service medical records showed that the veteran received 
injuries in two motor vehicle accidents in May 1966.  On May 
10, an examiner at a military clinic on his assigned base in 
Massachusetts noted that the veteran sustained lacerations on 
his forehead and right elbow and complained of some 
epigastric distress.  There was no loss of consciousness or 
excessive loss of blood.  The lacerations were closed with 
sutures and the examiner diagnosed a mild epigastric 
contusion.  There were no notations regarding a shoulder 
injury.  

On May 19, the veteran was injured in a motor vehicle 
accident while on leave in Florida.  He was treated initially 
at a private hospital and later admitted to a military 
facility.  The examiner noted that X-rays of the chest and 
cervical spine performed at the private hospital were 
reportedly negative and that the veteran was unable to recall 
events for about 30 minutes after the accident.  The examiner 
noted four missing teeth, multiple facial lacerations, and 
abrasions of the trunk and extremities.  X-rays of the 
shoulder and cervical spine obtained at his facility were 
within normal limits.  After two weeks, the veteran was 
returned to duty.  In June 1966, the veteran sought treatment 
for pain in the right shoulder that he reportedly had 
experienced since the accident.  An examiner noted that there 
had been no immediate treatment of the shoulder and that the 
veteran reported the onset of pain after lifting a tool box.  
An X-ray showed no fractures, dislocations, or soft tissue 
calcifications.  In a July 1966 discharge physical 
examination, a physician noted the facial scars and dental 
deficits but no musculoskeletal abnormalities.  He noted that 
the veteran denied any other medical or surgical history.  

In May 1967, a VA examiner noted the veteran's history of 
injuries in the motor vehicle accidents in service.  He noted 
no swelling, increased heat, or signs of inflammation in 
either shoulder.  The joints were stable with a full range of 
motion in flexion, abduction, and rotation.  An X-ray of the 
right shoulder was negative, and the examiner found no 
disabilities of either shoulder.  

From September 1987 to November 1988, the veteran received 
treatment from a chiropractor for lower neck and back pain 
and numbness of the lower left leg.  The chiropractor also 
noted that the veteran reported pain generally in the 
shoulders, arms, and hands and that he had been injured in an 
automobile accident twenty years earlier.  

In June 2001, a private physician noted that the veteran 
injured his back while working as an industrial electrician 
in 1992.  The physician noted the veteran's reports of back 
pain but no symptoms related to the shoulders.  The claims 
file contains extensive records of treatment and surgery by 
several physicians for spinal disease including a clay 
shoveler's fracture at T-7.   In February 2002, the veteran 
was awarded disability benefits by the Social Security 
Administration (SSA) for degenerative disc disease of the 
spine and residuals of spinal surgery.  SSA records showed 
that the veteran had occupational limitations in lifting, 
standing, and stooping but all were related to spinal 
disease.  There was no mention of limitations related to a 
chronic left shoulder disorder.  

VA outpatient treatment reports from August 2003 to October 
2003 showed that the veteran continued to experience left 
shoulder pain and was prescribed pain medication.  Private 
examiners during this period of time also noted left shoulder 
pain but their clinical examinations and imaging tests 
focused on spinal disorders.  In January 2004, a bone scan 
showed some uptake in the shoulders indicative of 
degenerative joint disease.  In May 2004 and August 2004, a 
private physician noted that the veteran was under his care 
for degenerative arthritis; however, his clinical 
observations were confined to the hands and lower back.  VA 
outpatient treatment reports from March 2004 to March 2005 
showed that the veteran continued to experience left shoulder 
pain that was managed with prescribed pain medication.  No 
surgical procedures were recommended.  

In June 2005, a VA examiner noted a review of the claims file 
and summarized the history of symptoms and treatment 
following the motor vehicle accidents in service.  He noted 
that examinations of the right shoulder showed no effects of 
any injury and that there was no mention of a left shoulder 
injury.  The examiner noted the veteran's report that he 
experienced left shoulder pain "all along" since the 
accident but that the pain did not limit his activities.  The 
examiner noted no swelling, effusion, deformity or evidence 
of muscular trophy of the left shoulder.  There was a full 
range of motion with pain at the limits of motion.  There was 
no tenderness or loss of strength on abduction or repetition 
of motion.  X-rays with four views of the left shoulder 
showed mild degenerative changes of the acromioclavicular and 
glenohumeral joints with one small calcific density.  Based 
on his review of the history of treatment after the motor 
vehicle accident in 1966 that did not identify any left 
shoulder symptoms or disorder and his assessment of the 
veteran's current left shoulder symptoms and deficits, the 
examiner concluded that the current condition was not related 
to the motor vehicle accident in service.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id. at 1336.  As a finder of fact, 
though, the Board may weigh the absence of contemporaneous 
records when assessing the credibility of the lay evidence.  
As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 
per curiam, 78 F.3d 604(Fed.Cir.1996).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of a 
left shoulder disorder for many years after separation from 
service.  This is significant evidence against the claim.

The veteran reported that his shoulder bothered him since the 
motor vehicle accident in service.  However, the veteran's 
STRs fail to reveal any notation of complaints or treatment 
with respect to the left shoulder and the examination upon 
separation did not reveal any left shoulder abnormalities.  
There is no evidence in the claims folder, other than the 
veteran's reports, that his shoulder was injured in service 
and the first complaint, diagnosis, or treatment for a 
shoulder disorder occurred in 1987, many years after 
separation from service.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  It is noted that the veteran did file a claim 
for disabilities resulting from the motor vehicle accident in 
1966, however, he did not state a claim for service 
connection for a shoulder condition  nor was one found upon 
VA examination.  

The Board concludes that service connection for residuals of 
a left shoulder injury is not warranted.  Even though the 
veteran sustained injuries to the face, teeth, and spine in a 
vehicle accident in service, there is no indication that he 
had any shoulder problems at that time.  

One year after discharge, a VA examiner also found no 
residuals of a left shoulder injury.  The first report of 
left shoulder pain was noted by a chiropractor in 1987, over 
twenty years after service.  The first diagnosis of 
arthritis, confirmed by a bone scan, was in January 2004.  
The Board places greatest probative weight on the opinion of 
the VA examiner in 2005 who conducted a physical examination 
and reviewed the entire record and concluded that the 
veteran's current left shoulder condition was not related to 
the vehicle accident in service.  There were no other aspects 
of service related to a shoulder injury or joint disease and 
no left shoulder symptoms until 1987.  Medical examiners who 
treated the veteran for spinal injuries and disease did not 
indicate that the shoulder discomfort was secondary to 
disorders of the spine.  

In sum, the weight of the competent evidence shows that the 
veteran's left shoulder disorder, including arthritis 
changes, was first manifested many years after his period of 
active service, and is not related to his active service or 
to any incident therein.  The service treatment records are 
considered competent, probative evidence that the veteran did 
not have any left shoulder disorder before, during, or upon 
separation from service.  Post-service treatment records 
reveal that the veteran first complained of a left shoulder 
disorder many years after service.  The opinion of the VA 
examiner is highly probative evidence against the claim.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Dental Disorder

Service connection may be granted for a dental condition that 
resulted from combat or other in-service trauma. 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381 (a), 17.161.  A ratable 
disability for traumatic loss of teeth is available if there 
is loss of substance of the maxilla or mandible without loss 
of continuity where the lost masticatory surface cannot be 
restored by suitable prosthesis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

A dental examination at the time of enlistment in August 1962 
showed that the veteran was missing teeth numbers 8, 9, and 
10 prior to service.  In May 1966, a military physician noted 
that the veteran was missing four teeth in the left upper jaw 
anteriorly.  However, the dental records showed that only 
tooth 12 was lost during the accident.  Dental treatment 
records in June and July 1966 showed no notations regarding 
bone loss and that the veteran was provided a dental 
prosthesis for missing teeth numbers 8, 9, 10, and 12.  In a 
February 1967 dental rating, the RO determined that the loss 
of tooth 12 was the result of trauma in service and that 
adjacent teeth 11 and 13 were not restorable as a result of 
the trauma.  In May 1967, a dental examiner also noted no 
evidence of bone loss and that the resulting occlusion was 
acceptable.  The examiner also noted that the existing 
prosthesis was defective and ill-fitting and performed a 
repair. 

In a September 2004 note for the record, the Veterans Health 
Administration disapproved the veteran for VA dental care.  
In a January 2005 letter, the veteran's private dentist 
stated that he had treated the veteran since 1979.  He stated 
that the veteran had an upper partial prosthesis in place the 
entire time but that the adjacent teeth that held the partial 
had worn and required restoration as is common for the teeth 
anchoring prostheses.  He stated that the veteran desired 
replacement implants to improve his dental health and quality 
of life.   In an RO hearing, a Decision Review Officer 
informed the veteran that he had been granted service 
connection for the purposes of VA outpatient dental care and 
that he should seek that care with a copy of the February 
1967 dental rating.  VA dental treatment records from May to 
July 2006 showed that the veteran was fitted with a new 
partial prosthesis.  He receives care under Class II (a) for 
those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma. 38 C.F.R. § 17.161.

The Board concludes that service connection for compensation 
purposes for the traumatic loss of teeth numbers 11, 12, and 
13 is not warranted because there was no loss of bone 
substance as a result of the traumatic injury and because the 
missing teeth can be restored by a suitable prosthesis.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  

Service connection for compensation purposes for a dental 
disorder is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


